Citation Nr: 0316812	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On October 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for a VA 
psychiatric examination.  The veteran's claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  All appropriate testing should 
be accomplished.  The examiner should assign a 
numerical code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for Mental 
Disabilities, and should provide a definition 
of the numerical code assigned under that 
manual.  A complete rationale for any opinion 
expressed must be provided.  The examiner's 
report must include answers to the following 
questions:

a.  Does the veteran have a depressed 
mood?

b.  Does the veteran have anxiety?

c.  Does the veteran have suspiciousness?

d.  Does the veteran have panic attacks, 
and if so, how often does he have them?

e.  Does the veteran have chronic sleep 
impairment?

f.  Does the veteran have mild memory 
loss, such as forgetting names, 
directions, or recent events?

g.  Does the veteran have a flattened 
affect?

h.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

i.  Does the veteran have difficulty in 
understanding complex commands?

j.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks)?

k.  Does the veteran have impaired 
judgment?

1. Does the veteran have impaired 
abstract thinking?

m.  Does the veteran have disturbances of 
motivation and mood?

n.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Has the veteran taken time off from 
work due to his PTSD, and if so, how 
much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have obsessional 
rituals that interfere with routine 
activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

n.  Does the veteran have near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his personal 
appearance and hygiene?

r.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting)?

s.  Does the veteran have an inability to 
establish and maintain effective 
relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication?

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent danger 
of hurting himself or others?

x.  Does the veteran have an intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to time or 
place?

z.  Does the veteran have memory loss for 
names of close relatives, his own 
occupation, or own name?

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





